Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158333(37)
  158335(31)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  TOMRA OF NORTH AMERICA, INC.,                                                                        Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                          Justices
                                                                    SC: 158333
  v                                                                 COA: 336871
                                                                    Ct of Claims: 16-000118-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

  TOMRA OF NORTH AMERICA, INC.,
           Plaintiff-Appellee,
                                                                    SC: 158335
  v                                                                 COA: 337663
                                                                    Ct of Claims: 14-000091-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its brief is GRANTED. The brief will be accepted as timely filed if submitted on
  or before June 5, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2019

                                                                               Clerk